ORDER
PER CURIAM.
Gary Griffin appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. In his motion, he sought to vacate his convictions for murder in the first degree, section 565.020, RSMo 2000; armed criminal action, section 571.015, RSMo 2000; and robbery in the first degree, section 569.020, RSMo 2000, and sentences of life imprisonment without the possibility of probation or parole, thirty years, and ten years imprisonment, respectively. On appeal, Mr. Griffin claims that he received ineffective assistance of counsel at trial. The judgment of the motion court is affirmed. Rule 84.16(b).